DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 2-3 recite “a barrel (1) comprising a finger grip (2) at a rear end 5thereof” but should read “a barrel (1) comprising a finger grip (2) at a rear end 5of the barrel” to be clear what “thereof” is referring to.
Claim 1, lines 3-4 recite “a Luer-lock connector (4) at a front discharge end thereof” but should read “a Luer-lock connector (4) at a front discharge end of the barrel” to be clear what “thereof” is referring to.
Claim 1, lines 6-7 recite “a plunger rod (6) inserted into an inside of the barrel (1) and comprising a push end (7) at a rear end thereof” but should read “a plunger rod (6) inserted into an inside of the barrel (1) and comprising a push end (7) at a rear end of the plunger rod” to be clear what “thereof” is referring to.
Claim 1, lines 11-12 recite 10“an injection needle (12) mounted to a front end thereof” but should read “an injection needle (12) mounted to a front end of the needle hub” to be clear what “thereof” is referring to.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jentzen (US Patent 5,782,803 A).
Regarding claim 1, Jentzen discloses a Luer-lock fastening needle hub (Figs. 4-6) comprising: 
a barrel (100) comprising a finger grip (Image 1) at a rear end 5thereof (Figs. 4-5) and a Luer-lock connector (110/111) at a front discharge end thereof (Figs. 4-5), in which a thread portion (111) is formed on an inner surface of the Luer-lock connector outside a tapered tube (110, Col 3, lines 58-63); 
a plunger rod (200) inserted into an inside of the barrel (Figs. 4-5) and comprising a push end (201) at a rear end thereof (Figs. 4-5); 
10a plunger (301) coupled to a front end of the plunger rod (Figs. 4-5); and 
a needle hub (400) screwed and fastened to the Luer-lock connector (Col 3, lines 58-63) and comprising an injection needle (402) mounted to a front end thereof (Figs. 4-5), 
15wherein, in the needle hub, an insertion groove (Image 1) for the tapered tube of the barrel is formed on an inner diameter portion (Image 1) into which the tapered tube of the front discharge end of the barrel is inserted (Figs. 4-5), so that a plunger contact surface (403) is inserted into the tapered 20tube of the front discharge end of the barrel to be brought into close contact with a reduced diameter front end surface of the plunger without clearance (Figs. 4-5).  
Image 1:
32
    PNG
    media_image1.png
    243
    790
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jentzen (US Patent 5,782,803 A).
Regarding claim 2, Jentzen discloses the Luer-lock fastening needle hub of claim 1, but is silent regarding wherein 25a plunger contact surface that is inserted into the 16tapered tube of the front discharge end of the barrel is formed in a recessed "V" shape.  
However, in an alternative embodiment (Figs. 13-14), Jentzen teaches a proximal portion of the needle hub (400) is at least partially inserted into the syringe barrel nozzle and also has a tapered shape/recessed “V” shape to match the cone shape of the plunger (300), thus allowing for full contact and full fluid expelling. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger contact surface of Jentzen to incorporate the teachings of Jentzen to incorporate being formed in a recessed "V" shape, since such a modification would have involved a mere change in the shape of the member and a change in shape in generally recognized as being within the level or ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jentzen (US Patent 5,782,803 A) in view of Guala (US Publication 2004/0153038 A1).
Regarding claim 3, Jentzen discloses the Luer-lock fastening needle hub of claim 1, but is silent regarding wherein 5needle cap fastening grooves are formed along an outer circumference of the needle hub, and "V"-shaped insertion guides are formed in four directions at front portions of openings of the needle cap fastening grooves so that fastening protrusions formed on an inner surface of a 10needle cap are unaffectedly guided by the insertion guides and easily aligned and fastened to the needle cap fastening grooves.
In analogous prior art, Guala teaches wherein 5needle cap fastening grooves (Grooves formed between each 9) are formed along an outer circumference of the needle hub (Fig. 1), and "V"-shaped insertion guides (9) are formed in four directions at front portions of openings of the needle cap fastening grooves (Fig. 1) so that fastening protrusions (12) formed on an inner surface of a 10needle cap (2) are unaffectedly guided by the insertion guides and easily aligned and fastened to the needle cap fastening grooves (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the Luer-lock fastening needle hub of Jentzen to incorporate the teachings of Guala to incorporate needle cap fastening grooves are formed along an outer circumference of the needle hub, and "V"-shaped insertion guides are formed in four directions at front portions of openings of the needle cap fastening grooves so that fastening protrusions formed on an inner surface of a 10needle cap are unaffectedly guided by the insertion guides and easily aligned and fastened to the needle cap fastening grooves in order to engage a protection cap/needle cap on the cannula/needle (Paragraph 21), allow disengagement of the cap axially relative to the cannula/needle when a predetermined value of torque is reached (Paragraph 22), and make the cap permanently coupled torsionally with the cannula/needle (Paragraph 23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783